MEANS, Judge,
dissenting.
I respectfully dissent.
The State of Oklahoma, in its executive capacity, moved to terminate the parental rights of both parents pursuant to the provisions of 10 O.S.Supp.1988 § 1130(A)(3) and 10 O.S.Supp.1988 § 1130(A)(5)(b).
The supreme court stated in Matter of T.R.W., 722 P.2d 1197, 1203 (Okla.1985), applying the standard of review in that termination case:
As set forth in Part II of this opinion we have examined the evidence before the trial court and have determined that the evidence supports the jury verdict in the deprived action. That review has also established that the evidence presented rises to the level of clearly and convincingly supporting a finding that abuse of a heinous and shocking nature was inflicted on appellant’s son and that the nature of this abuse was such that appellant had notice of its infliction and failed to protect his son. (Footnote omitted.)
The record in this case contains clear and convincing evidence supporting the trial judge’s decision to terminate the parental rights under the authority of the above statutes.
I would affirm.